Petition for Writ of Mandamus is DENIED; Opinion Filed March 15, 2013.




                                          S   In The
                                        Court of Appeals
                                 Fifth District of Texas at Dallas

                                       No. 05-13-00049-CV

                           IN RE MICHAEL LYNN SIMS, Relator

                           On Appeal from the 86th District Court
                                 Kaufman County, Texas
                               Trial Court Cause No. 17022

                               MEMORANDUM OPINION
                         Before Justices Moseley, Francis, and Fillmore
                                  Opinion by Justice Moseley
       Relator contends the trial court violated a ministerial duty by not ruling or otherwise

acting on his July 27, 2012 motion for DNA testing. The facts and issues are well known to the

parties, so we need not recount them herein. Based on the record before us, we conclude the

motion in question is repetitive of a motion filed by relator and ruled on by the trial court in

2009. Relator is not entitled to a writ of mandamus requiring the trial court to repeatedly rule on

the same motion. See TEX. R. APP. P. 52.8(a); In re Birdwell, __ S.W.3d __, No. 10-12-00283-

CR, 2012 WL 6062673, at *7 (Tex. App–Waco Dec. 6, 2012, orig. proceeding); In re Durden,

No. 14-12-00143-CR, 2012 WL 590815, at *2 (Tex. App.—Houston [14th Dist.] Feb. 23, 2012,

orig. proceeding) (mem. op., not designated for publication). Accordingly, we DENY relator’s

petition for writ of mandamus.


                                                   /Jim Moseley/
130049F.P05
                                                   JIM MOSELEY
                                                   JUSTICE